Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Application Claims priority of 12/20/2018. (20200197355).

Applications 16/226,743 and 16/226795 are pending.


Claims 43, 50-51, 53, 55, 73, 75-77 and 79-85 are pending,
Amendments filed on 08/13/2020 were entered.  
No claim is allowed. 

Election of Species
 	Applicant elected as species a solid form quercetin composition wherein the inert gas is nitrogen and wherein the solid form quercetin composition comprises a drug delivery formulation.  

Election of Invention

Previously, Applicant elected the group III without traverse. Group III, claims 43, 44, 47, 49-51, 53, 54, 55 were drawn to a method of reducing the rate of formation of a 




Response to Remarks
Applicants response filed on 05/03/2021 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive. Examiner respectfully disagrees. It appears that applicant's arguments against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Claims are amended to temperatures not higher than ambient temperatures not higher than ambient temperatures.   Ambient temperature is a measure of the temperature around a given asset or piece of equipment or other object.  Ambient temperature is the air temperature of any object or environment where equipment is stored. The adjective ambient means "relating to the immediate surroundings." Also sometimes referred to as the ordinary temperature or the baseline temperature, this value is important for system design and thermal analysis.
	In regards to polyvinylpyrrolidone as amended in claim 43, polyvinylpyrrolidone was present in claim 53 and was addressed in previous office action. Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121).
In regards to toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin,  is taught by Zenkevich et al. It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).
The degradation product of quercetin identified as 2-(3.4-Dihvdroxvbenzovloxv)-4.6-Dihvdroxybenzoic acid (claim 43) is taught by the prior art.  Instant specification discloses that Applicants were the first to identify this compound. [0033]. It appears that Zenkevich et al. (2007, 892 ref) discloses some degradation products which includes compound of claim 43). It also teaches its degradation products of this compound. 
Figure shown on front page of published application clearly shows the comparison of N2 with air which was expected because of the degradation of the quercetin is kept in inert gas in order to avoid any decomposition which is taught by the prior art. . 
Applicant’s specification discloses figures 8 and 9 as follows
Applicants claimed invention. See the entire documents. 

    PNG
    media_image1.png
    686
    660
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    136
    599
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    569
    675
    media_image3.png
    Greyscale


(Figure 9 is same as on front page of the instant published application US 2020/0197355)



Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Copending Applications
Applicants must bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question.  See MPEP 2001.06(b) and Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).  Applicants should file terminal disclaimer where necessary.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Interpretation

Citation of the word “comprising”, “consisting essentially”, and comprises” as in claim 43 and its dependent claims.  For the purposes of examination under prior art, and the principle of the broadest reasonable interpretation of the claims. These transitional terms which is synonymous with "including" inclusive or open-ended and does not exclude additional, unrecited elements. See MPEP 2111.03(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  43, 50-51, 53, 55, 73, 75-77 and 79-85 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

(1) In regards to claim 43, it is unclear what is intended by “comprising”, “consisting essentially” and “further comprises”.  The broadest and most commonly used transitional phrase is the term “comprising,” “comprises” and which is an “open-ended” term that “does not exclude additional, unrecited elements or method steps.”  The “transitional phrase” is the term or phrase that links the preamble of a claim to the body of the claim. (See MPEP § 2111.03.). The narrowest transitional phrase is “consisting of,” which “excludes any element, step, or ingredient not specified in the claim,” with some narrow exceptions.  In between these two extremes is the transitional phrase “consisting essentially of,” which by definition “limits the scope of a claim to the specified materials or steps [recited] and those that do not materially affect the basic and novel characteristics of the claimed invention.”

According to the MPEP, when relying on a “consisting essentially of” transitional phrase to avoid prior art, it is the “Applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.” Although “consisting essentially of” has a defined meaning, its definition raises two issues: what the “basic and novel characteristics of the claimed invention” are and what unspecified materials or steps would “materially affect” them. 
(2) It is unclear that claim 43, recites freeze dried formulation and further comprises drug delivery formulation, when the formulation is not disclosed. The rejection applies to all claims as all claims are dependent on claim 43. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 43, 50-51, 53, 55, 73, 75-77 and 79-85 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grygor’ieva et al. (20170196808, priority date July 8, 2014), Zenkevich et al. (Molecules, 2007, 12, 654-672, IDS 08/13/2020), Kakran et al. ((Colloids and Surface B: Biointerfaces 88 (2011) 121-130), 892 ref dated 11/15/2019 Spencer, Kevin (WO 93/00802 (IDS dated 08/13/21).  These references teach method of reducing degradation by keeping quercetin in inert gas such as nitrogen where quercetin is in ethanol, drug delivery formulation and freeze-dried as claimed.  See the entire documents. 

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claim 43, Grygor’ieva et al. (US 20170196808) discloses a method of obtaining a pharmacologically active product that is a liposomal composition of phospholipid phosphatidylcholine (PC)and physiologically active quercetin (3,3', 4', 5, 7-pentaoxyflavone) to provide a method of optimized parameters sequential processes of dissolution, emulsification, dispersion and lyophilization that results in liposomal quercetin product with proven independent methods liposomal organization, high stability and pharmacological activity. The high quality of the target product produced by the method claimed ensures the benefits of level and dynamics of integral pharmacological effect in non-clinical study. The polytropic pharmacotherapeutic activity of the target product with demonstrated high level of harmlessness by different routes of administration (Abstract). 
The prototype method comprises producing a solution of a mixture of phosphatidylcholine (PC) and quercetin (QC) in ethyl alcohol at a PC to QC ratio (mass fraction) of 1: (0.01-0.10), drying the mixture in vacuum, emulsifying the mixture in an aqueous medium, dispersing the emulsion followed by addition of lactose in the form of an aqueous solution, sequential filtration with smaller pore size filters, sterilisation filtration followed by dispensing and freeze-drying.  [0009].
Grygor’ieva et al. teaches a method of obtaining a pharmacologically active liposomal quercetin-containing product by producing a mixture of ethanol solutions of quercetin and phosphatidylcholine, drying the mixture in vacuum, emulsifying the mixture in an aqueous medium, dispersing the emulsion, stage-by-stage filtrating, sterilization filtrating and freeze-drying, where quercetin is dissolved at a room temperature; the mixture is emulsified at (37-42) 0C and lactose solution in phosphate buffer, pH (6.8-7.1), containing (70-90) % of total lactose, is used as an aqueous medium; dispersing is subject to a stage-by-stage pressure increase from 300 atm to 1,200 atm and the emulsion is controlled for particle size; after dispersing, lactose solution in phosphate buffer, pH (6.8-7.1), containing (30-10) % of total lactose, is further added to the emulsion, and quercetin to lactose mass ratio is between (1:31) and (1:80).  (Claim 1), [0017] and [0077].
	In example 1, it teaches the method where quercetin (QC) is dissolved in ethyl alcohol Dissolve accurately weighed 42.0 g of PC (recalculated on 100% substance ethyl alcohol at a room temperature and add to the above QC solution. Mix the solution mixture for 5-7 min, transfer the mixture to a rotary evaporator, and allow alcohol to evaporate completely in vacuum at (40-42) .degree. C. until a film is formed. When the drying process is over, blow inert gas into the evaporator flask for 20-25 minutes. Add lactose solution in phosphate buffer solution, pH (6.7-7.1).  See [0019]- [0022], Example 1].
 	The vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023].
Quercetin is the target product and was in amorphous form. [0025]. It is suitable for various form of administration [0079]. 
In regards to claim 51 and 53 and 76, drawn to polymer base carrier comprises quercetin and polyvinylpyrrolidone, Grygor’ieva et al.  it teaches known methods of obtaining QC products include an operation of transforming quercetin into soluble state, in the presence of polyvinylpyrrolidone mixtures thereof [0004].  In regards to claim 51 9% quercetin and 91% PVP w/w is considered obvious to one skilled in the art at the time the invention was filed to optimize the amount of the composition as needed.  Similarly 
No unexpected and unobvious results are disclosed in specification of claimed invention. 
In Examples 1-3, using lactose solution in phosphate buffer, pH (6.8-7.1), containing (70-90) % of total lactose, as an aqueous medium, the emulsion is dispersed subject to a stage-by-stage pressure increase from 300 atm to 1,200 atm and the emulsion is controlled for particle size, after dispersing, lactose solution in phosphate buffer, pH (6.8-7.1), containing (30-10) % of total lactose, is further added to the emulsion, and quercetin to lactose mass ratio is between (1:31) and (1:80).  [0077].
Ascertaining the differences between the prior art and the claims at issue

Grygor’ieva et al. does not teach explicitly teach 
(1) Identification of degradation product or toxic contamination in quercetin of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid as in claim 43. .
Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).

    PNG
    media_image4.png
    360
    703
    media_image4.png
    Greyscale

Oxidative destruction of quercetin by air oxygen under mild conditions should be considered as one of the typical reactions both for this compound and other flavonols. It is observed not only by heating its solutions in the presence of strong bases, but can take place in water and water-ethanol solutions in moderately-basic media (pH ~ 8-10) at ambient temperature without any radical initiators or irradiation of the reaction media. (Lines 1-3, last para, page 659 and Conclusions.
Zenkevich et al. further teaches the effect of pH on oxidation of quercetin as shown in figures 1-4.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Spencer teaches quercetin in nitrogen to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above). 
(2) It teaches that the vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023].
In regards to polymer-based carrier, polyvinylpyrrolidone (PVP) as in claims 51, 53 the percentage ratio of quercetin and PVP 9%-91% (claim 53). In regards to ratio of PVP and quercetin as in claims 53 and 76, 
In regards to claims 55, 73 and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule.
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
In regards to claims 79-85, drawn to “consisting essentially of the inert gas”, claim 43 as presented can have only nitrogen as inert gas.  Spencer teaches inert gas nitrogen, Applicants claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. Duration of claim 79 is 3 months, claim 81 for 6 months, and claim 83 for 12 months and for claim 85 at least 24 months. Storage temperature in each case is 20C-25C as in claims 80, 82 and 84.
Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are now limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
In regards to claims In regards to claim 43, Spencer, Kevin (WO 93/00802 (IDS dated 08/13/21) teaches a formulation of quercetin and method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble  gases. (Abstract and (lines 1-4, field of the invention, page 1).
Spencer teaches that in fact it is well established that the preferred method for the storage of chemicals or chemical preparation is under an inert gas or non-reactive atmosphere of nitrogen is usually used due to its cost considerations.  Inert gas or non-reactive atmospheres which can be either nitrogen or argon are recommended for packaging or storing chemicals or chemical preparations.   (Lines 1-2, page 1 and lines 1-5, page 2 and summary of invention).  See page 7 where it teaches inhibiting the oxidation of chemicals or chemical preparations.  Nitrogen was used as inert gas due to low cost. A person skilled in the art would add PVP and quercetin as need as taught by 
In absence of any unexpected results of claimed invention, it would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Spencer and Kakran.  
In regards to absorptivity of a solution of quercetin under both nitrogen and oxygen is shown in figures 1-3.  Figures 2 and 3 shows the temperature 25C.

    PNG
    media_image5.png
    68
    556
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    935
    625
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    952
    587
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    950
    595
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    108
    572
    media_image9.png
    Greyscale

See example 1 where quercetin is disclosed.
In figure 3, 25C was maintained.  Applicant’s claim 43 is drawn to 20-25C.  
Citation of “drug delivery formulation” in claim 43 includes many formulations.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use inert gas to reduce the oxidation of quercetin in the formulation because it reduces degradation at a low cost.  Spencer teaches that method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble gases which includes nitrogen or can be nitrogen.  The oxidation and degradation can produce toxic contamination in the formulation. 
A person skilled in the art can select the temperature 25C or a closer range in order to reduce the formation of toxic contaminant.  
Motivation to use nitrogen as inert gas to reduce the degradation of quercetin as shown in example 1 because of the low cost.   Figure 1 it shows the comparison of nitrogen and oxygen.  Figures 1-3 (as above) clearly shows the absorptivity of all the inert gases and in along with other inert gases.  In each case it is better than oxygen and reduce the degradation.  Nitrogen is good enough to control the degradation of quercetin as Applicants applied and prior art teaches using nitrogen.  Therefore, a person skilled in the art have the option to use nitrogen to reduce the degradation of quercetin or contamination caused by it and also lower the cost as taught by Spencer. 
Applicant’s specification discloses figures 8 and 9 as follows:  

    PNG
    media_image2.png
    136
    599
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    686
    660
    media_image1.png
    Greyscale
 



    PNG
    media_image3.png
    569
    675
    media_image3.png
    Greyscale


(Figure 9 is same as on front page of the published application US 2020/0197355). Similar is taught by Spencer as shown above. 
In regards to claims 55, 73, 75 and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule.
In absence of any unexpected results of claimed invention, it would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Spencer
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
In regards to claims 79-85, drawn to “consisting essentially of the inert gas”, claim 43 as presented can have only nitrogen as inert gas.  Spencer teaches inert gas nitrogen, and other noble gases.  Applicant’s claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. Duration of claim 79 is 3 months, claim 81 for 6 months, and claim 83 for 12 months and for claim 85 at least 24 months. Storage temperature in each case is 20C-25C as in claims 80, 82 and 84.
Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are now limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
Applicant’s specification does not show any unexpected results of claimed invention when nitrogen is used as inert gas at a temperature 20-25C and other conditions as claimed.  
Grygor’ieva et al does not teach explicitly teach degradation product or contamination in quercetin of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid.
Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol). Abstract)
Kakran was added for additional teaching for PVP with quercetin and inclusion complexes such as cyclodextrin and dissolution enhancement of quercetin through nanofabrication, complexation, and solid dispersion.
Kakran et al. teaches formulation of quercetin with enhance the dissolution rate of a poorly water-soluble antioxidant drug, quercetin. Quercetin formed inclusion complexes with β-cyclodextrin, and solid dispersions with polyvinylpyrrolidone and pluronic F127, where quercetin was present in an amorphous form and/or was dispersed at a molecular level. The dissolution rate of quercetin in its complexes and solid dispersions improved significantly from the raw quercetin as indicated by the percent dissolution efficiency. It was observed that at lower carrier concentration, the solid dispersions of quercetin with polyvinylpyrrolidone and pluronic F127 presented better dissolution than its complex with β-cyclodextrin but at higher carrier concentration, there was no significant difference in the dissolution behavior of the three formulations.(Abstract). 
In regards to claims 53, 55, and 76, Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121).
It would have been obvious to one skilled in the art at the time the invention wa filed to use PVP with quercetin in order to enhance the solubility of quercetin. The amounts and percentage can be added as needed. A person skilled in the art at the time the invention was filed would add necessary amount/percentage of PVP as needed. For example in injections more PVP may be needed to dissolve quercetin.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use the inert gas for reducing the rate of formation the degradation of a solid form quercetin composition purging air or inert gas from an airtight container to the solid form quercetin composition as taught by Kakran et al. 
 One skilled in the art at the time the invention was filed would consider using inert gas or other preventing measures to reduce the degradation of quercetin as taught by Spencer. One skilled in the art would apply the teachings of Spencer which teaches a method of controlling oxidation of a chemical or chemical preparation during storage, which comprises contacting the chemicals or chemical preparations with at least one noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas during at least a portion of storage as in amended claim 1 of Spencer chemical or chemical preparation is contacted with said noble gas, mixture of noble gases or gaseous mixture containing at least one noble gas throughout storage. 
Specification does not show any unexpected results of claims as amended. 
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.
Therefore, claims methods and compositions in regards to degradation of quercetin and reduction of the formation of a toxic product 2-(3,4-dihydroxybenzoyloxy)-4,6-dihydroxybenzoic acid (DB-DBA), storage of lyophilized quercetin compositions  in containers stored in a non-reactive gas atmosphere at ambient temperature is taught by he prior art cited above.
Optimization within prior art conditions or through routine experimentation is considered obvious to one skilled in the art at the time the invention was filed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
A person skilled in the art would prefer to use PVP and delivery system which is considered more efficient because of the advantages of using it are taught by the prior art. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting

Claims  43, 50-51, 53, 55, 73, 75-77 and 79-85 of this application is patentably indistinct from claims 1, 10, 11, 73, 75, 77, 79, 81, 85-92 of Application No. 16/226,743. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 43, 50-51, 53, 55, 73, 75-77 and 79-85 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 73, 75, 77, 79, 81, 85-92 of Application No. 16/226,743. (Reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application contains the formulation of freeze dried quercetin where drug delivery formulation comprises polyvinylpyrrolidone in alcohol, evaporating the alcohol and then dissolve is in water and freeze dry.  Claim 43 of 16/226,781:

Claim 75 of copending application is drawn to limitation of duration of 24 months at about 20-25 C. These limitation are claimed in this application 16/226,781.  In regards to amounts of quercetin, a person skilled in the art would optimize the amounts of quercetin as needed for intravenous injection or for any other application and treatment.   
The named degradation product as in 79 of copending application is considered obvious and expected to be present in quercetin as degradation product.  In application 16/226.781 claimed degradation product as in 43 is 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid  which is known.  Principal reaction products are typical of other oxidative degradation processes of quercetin, 2, 4, 6-trihydroxybenzoic) acid is a degradation product of quercetin. (Both compounds are cited in obviousness rejection).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A terminal disclaimer will overcome this rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628